·,'!!      '\~
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page I of I .'(},   1

                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                         v.                                                               (For Offenses Committed On or After November 1, 1987)


                               Saul Hernandez-Bautista                                                    Case Number: 3:19-mj-22032

                                                                                                          Thomas S Sims
                                                                                                          Defendant's Attorney


        REGISTRATION NO. 75122298

        THE DEFENDANT:
         lZl pleaded guilty to count(s) 1 of Complaint
                                                        ---~-----------------------
         0 was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                          Nature of Offense                                                                          Count Number(s)
        8:1325                                   ILLEGAL ENTRY(Misdemeanor)                                                                 I

         D The defendant has been found not guilty on co\Jnt( s)
                                                                                                     ----------~----~---
         0 Count(s)                                                                                        dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                             )8:1 TIME SERVED                                        D ~--------days

          lZl Assessment: $10 WAIVED lZl Fine: WAIVED
          IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesday, May 22, 2019.
                                                                        _ _ _ _ _ _ Date oflmposition of Sentence

                              .,,,"'.-:;.:,.?·                    f'H1L/ED
         Received         ~··-;:)-                I
                       DUSM      '<,_ _           1
                                                                 MAY 2 2 2019                        IH   ORAB!! ROBERTN. BLOCK
                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                  ~ou~·~ER1{, U.S. [)!'~·TF' ., __ _
                                                  '-'
                                                  D'r
                                                        l Ht.:}::J1 D;~·r;~•c'·:,.
                                                                      •V f\I
                                                                                   c',·~: i C(JURT
                                                                                     .' C ,,
                                                  ~·                         .   r    ~~RN~
         Clerk's Office Copy                                                             DEPur~J                                                      3:19-mj-22032
